 In the Matter of, THE NA'T'IONAL MACHINERY COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS, AFL"Case No. 8-R-1365.-Decided May 42,,1944.'Bu 'bee and Johm,son, by Mr. Harry S. Bugbee,of Toledo, Ohio, andAir. J. H. Friedman,of Tiffin, Ohio, for the Company.Mr. Kenneth Scott,of Toledo, Ohio,Mr. A. P. NobozIny,of Cleve-land, Ohio, andMr. Fred Whitman,of Tiffin, Ohio, for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,AFL, herein called the Union, alleging that a question affectingcommerce has arisen concerning the representation of employees of TheNational Machinery Company, Tiffin, Ohio, herein called the Company,,,the National Labor Relations Board provided for an appropriate_hear- `ing upon due notice before Louis Plost, Trial Examine1.Said hear-ing'was held at Tiffin, Ohio, on February 29, 1944.Thereafter, upondirection of the Board, a further hearing was held upon due notice atTiffin,Ohio, on April 12, 1944, before William O: Murdock, TrialExaminer.The Company and the Union appearedand participatedat both 'hearings.All parties were afforded- full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial'Examiners' rulings made atthe hearings are free from prejudicial error and are hereby affirmed.'At the original hearing the, Company moved for dismissal ofthe peti-tion.The Trial Examiner reserved ruling for the Board.The mo-tion is denied.All parties were afforded an opportunity to file briefswith the Board. -1The names of the Company and,of the Union, incorrectly shown in the record, werecorrected at the hearing.56 N. L. R B., No. 93..587784-45-vol 56-32481I 482 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS 'OF FACT1.THE-BUSINESS OF THECOMPANYThe Company,an Ohio, ,corporation,is engaged in-the manufactureof machinery.During 1943the Companyused raw materials valuedat approximately$500,000, more than 50 percent of which came fromsources outside the State of Ohio, and manufactured finished productsvalued at more than, $5,000,000, over 90 percentof whichwas shippedto points outside that State.We findthatthe Company is engagedin' commerce -within themeaning'of the National Labor Relations At.II.THE ORGANIZATION, INVOLVEDInternational Association of Machinists, affiliated with theAmeri-can Federation -of -Labor, is a labor organization- admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING,REPRESENTATIONThe 'Company has failed to'reply to the Union's request for recog- 'nition as the exclusive bargaining representative of 'certain of theCompany's employees.-At the hearing the 'Company sought dismissal of the petition onthe, ground, in part, that an election among the' Company's employeeswould, be disruptive of harmonious relations between the Companyand its employees and would interfere with its war production.We,find no merit in these `contentions.Our- experience persuades usthat the exercise by employees' of 'self-organizational -and, collectivebargaining rights under the Act tends to further, rather than retard,effective production for the war, effort.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union- represents,a substantial number ofemployees in the unit hereinafter found appropriate.2,We find that a question affecting'commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section'9 (c) 'and Section 2 (6) and (7) of the Act.2The Field Examiner reported that the Union submitted 132, authorization cards andthat about 350 employees are in the alleged appropriate unit.At the first hearing, theCompany for the first time submitted its pay roll,,and the Trial Examiner-reported thatof 132 cards submitted by the Union,125 bore apparently genuine`signatures of which 115were the names of employees on the Company's pay roll containing 361 employees, in theunit.At thesecond hearing the Company moved that the Union's cards be produced forreexamination as to their dates and the authenticity of .the signatures upon them.TheTrial Examiner reserved ruling for the Board.The motions are denied. THE NATIONAL MACHINERY COMPANY-IV. 'THEAPPROPRIATE UNIT483We find, in substantial agreement with the stipulation of the parties,that all production and maintenance employees 'of the Company atTiffin,, Ohio, excluding clerical employees and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-,-wise-effect changes in the status of employees, or effectively recommendsuch, action, constitute"a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Company employs at present about seven part-time productionemployees, who hold full-time jobs elsewhere.The standard workweek at the Company is 40 hours, with overtime work for an additional181/2 hours a week.The part-time employees average from 12 to 24hours of work 'for the Company weekly, and all have been in theCompany's -employ for ' at' least 6 months. It is clear' that these part-time employees, who are aiding the war effort by their additionalwork, spend 'a sufficient amount of time weekly and `have a sufficientlysubstantial interestin wages,hours, and working conditions at theplant to entitle them to 'a voice-in the selection herein of a collectivebargaining agent.3- The mere fact that these part-time employees byvirtue of their full-time employ elsewhere may also be entitled to joinin the selection of a collective bargaining agent at their prime placeof employment, if of no moment 4 Certain of the part-time employeeshold supervisory -positionsat their places of,major employment.Weare concernedhere solely with the status of these employees with theCompany, and the 'record shows that none of these employees holdssupervisory positions with the Company.We shall permit all of thepart-time employees in the unit to participate in the election herein.We shall direct that the"question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding 'the date of the Direction of Elec-tion, subject, to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of,and pursuant to thep owei vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations'Act,3We are not here confronted with a situation in which the employ of part-time employeesis not bona fide.-iCf.Matter of Mune3e Malleable Fou'zdryCo., 9-R-1322, 56 N L.R B 473, issuedthis day,where part-time employees were not shown to have worked regularly for a con-Nsideiable period of time 484 'DECISIONSOF NATIONAL'LABOR RELATIONS BOARDand pursuant to Article'III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives,for the purposes of collective bargaining with The National Ma-chinery Company, Tiffin, Ohio, an -election by secret ballot shall beconducted a 'early as possible, but not later than,thirty '(30) daysfrom the date of this Direction, under the direction and supervisionof the-Regional Director for the Eighth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe,employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate, of this Direction, including employees who,did not work during-the, said, pay-roll period, because they were ill or on vacation or tem-porarily laid of£,, and including employees in the armed forces of theUnited States who present themselves in person at the polls,,but ex-cluding any who have since quit or been dischargedfor cause 'andhave not been rehired or reinstated' prior to the date of the election,to determine whether or not they desire to be represented. by Inter-nationalAssociation ofMachinists, affiliated, with the AmericanFederation of Labor, for the purposes of 'collectivebargaining.